Citation Nr: 1716397	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-14 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability prior to July 11, 2016.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
The Veteran testified in December 2011 before the undersigned. A transcript of the hearing was created and is associated with the claims file.  

In October 2012, July 2014, April 2015, and December 2015 the Board remanded this case for further evidentiary development. The case has now been returned to the Board for further appellate action.  

In October 2016, VA granted entitlement to a 100 percent disability rating for residuals of a traumatic brain injury; entitlement to service connection and a 50 percent rating for headaches/migraines; entitlement to service connection and a 10 percent rating for tinnitus; entitlement to service connection and a noncompensable rating for a hearing loss; and entitlement to special monthly compensation based on housebound status.  Each of these awards was effective July 11, 2016.
 
In light of the October 2016 rating decision the issue of entitlement to total disability based on individual unemployability since July 11, 2016 is moot.  In this regard, with the foregoing awards the Veteran was granted entitlement to special monthly compensation at the "S1" rate effective July 11, 2016.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350 (2016).  In light of this award additional compensation cannot be paid to the Veteran absent such findings as the complete loss of use of a limb due to a service connected disorder, total blindness, or total deafness.  These findings are not evident in any record.  Since no additional compensation could be paid, the Board finds the question of entitlement to individual unemployability benefits since July 11, 2016, to be moot.

The Board acknowledges that pursuant to Bradley v. Peake, a 100 percent disability rating does not necessarily render the issue of entitlement to a total disability rating based on individual unemployability moot.  Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  In Bradley, however, the veteran had not been awarded special monthly compensation.  In this case, the Veteran has been awarded special monthly compensation at the "S1" rate since July 11, 2016.   As such, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders since July 11, 2016 is moot.  


FINDING OF FACT

For the period since October 16, 2008, residuals of a traumatic brain injury have precluded him from securing or following substantially gainful employment.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for assignment of an extraschedular total disability rating based on individual unemployability effective October 16, 2008 have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.350, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserted entitlement to an extraschedular total disability rating based on individual unemployability in October 2008.  Between August 2008 and July 2016 the appellant was in receipt of a 40 percent rating for residuals of a traumatic brain injury incurred in June 1970, effective August 2008. 

A total disability rating based on individual unemployability is authorized for any disability or combination of disabilities where the schedular rating is less than total, and the claimant is unable to secure and maintain substantially gainful employment because of the severity of service-connected disabilities. If there is only one such disability, it must be rated as at least 60 percent. If two or more disabilities, at least one must be rated as at least 40 percent disabling, with sufficient additional service-connected disability to bring the combined rating to 70 percent. 38 C.F.R. §§ 4.15, 4.16(a). 

Disabilities from a common cause are considered one disability when determining if minimum rating requirements are met. If a claimant does not meet the minimum rating requirements of 38 C.F.R. § 4.16 (a) for total disability rating based on individual unemployability on a schedular basis, he can still establish a total disability rating based on individual unemployability on an extraschedular basis. An extraschedular rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards. Id. 

For a total disability rating based on individual unemployability, the critical question is whether the Veteran's service-connected disabilities alone are sufficient to cause unemployability, not any nonservice-connected condition. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Other factors that may receive consideration include his employment history, level of education and vocational attainment. See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance. Rather, it must remand the claim to the AOJ for referral to the Director of the Compensation Service. See Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009). Hence this case was remanded for that purpose in December 2015, and in March 2016 the Appeals Management Center referred the claim for consideration of an extraschedular total disability rating based on individual unemployability to the Director. 

In a June 2016 Advisory Opinion, the Director denied entitlement to an extraschedular total disability rating based on individual unemployability, and the AOJ continued the denial in a supplemental statement of the case dated June 2016. 

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision. Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).

As noted, for the period on appeal, the Veteran was service connected for a traumatic brain injury at 40 percent. Upon review of the evidence of record and after resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disability prevented his ability to secure substantial gainful employment prior to July 11, 2016 and an extraschedular total disability rating based on individual unemployability is warranted for the period on appeal.

Throughout the appeal period, the evidence unequivocally demonstrates that the Veteran's cognitive deficits precluded his participation in any substantially gainful occupation. For example, in April 1993 a medical consultant opined that the Veteran would have significant difficulty processing information in a timely manner, would be slow to understand information, and would need repeat instruction again and again. This evidence was received by VA on October 16, 2008.  

The Veteran was further found to be unable to perform tasks within a schedule in a timely manner and would not be able to complete an average workweek. During the appeal period the Veteran performed only sporadic, part-time work and he has been in receipt of Social Security Disability benefits since 1993. Thus, the question in this case is whether the conceded cognitive deficits were a result of the Veteran's service-connected traumatic brain injury.

Numerous VA examinations have provided conflicting opinions as to the etiology of the Veteran's acknowledged substantial cognitive deficits. Recent VA examinations have, however, provided support for the Veteran's contention that his cognitive deficits are due to his traumatic brain injury. Specifically, in August 2016, a VA examiner noted that the Veteran's cognitive losses rendered him totally unable to work, and attributed such to his service-connected traumatic brain injury. A September 2016 VA examiner opined that neurocognitive disorder symptoms were largely due to dementia and not from traumatic brain injury.  Significantly, that examiner noted that the etiology of such symptoms could not be further disentangled due to overlap. Similarly, a February 2013 VA examiner stated that an opinion as to the etiology of the Veteran's cognitive losses could not be rendered without resort to speculation. By contrast, an August 2015 VA examiner attributed the Veteran's cognitive complaints to neurodegenerative processes unrelated to traumatic brain injury.

The United States Court of Appeals for Veterans Claims has held that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Indeed, when a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In the instant case, the evidence is at least in equipoise as to whether the Veteran's cognitive deficits were a result of his service-connected traumatic brain injury or due to other etiologies, and thus whether his unemployability was attributable to a service-connected disorder. After resolving reasonable doubt in favor of the Veteran, the Board finds that an extraschedular total disability rating based on individual unemployability is warranted for the period on appeal, i.e., the period since October 16, 2008.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").

The Board notes that the Veteran was declared incompetent for VA compensation purposes effective February 24, 2017.  Hence, it is vital that any disbursement of compensation be made pursuant to the laws and regulations governing incompetent veterans.  See generally,  38 C.F.R. § 3.850 et seq. (2016).


ORDER

Entitlement to an extraschedular total disability rating based on individual unemployability is granted effective from October 16, 2008, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


